334 S.W.3d 920 (2011)
STATE of Missouri, Respondent,
v.
John HAIDUL, Appellant.
No. ED 93923.
Missouri Court of Appeals, Eastern District, Division One.
March 22, 2011.
Margaret M. Johnston, Columbia, MO, for Appellant.
Chris Koster, Atty. Gen., John M. Reeves, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, C.J., KENNETH M. ROMINES, J., and DAVID ASH, Sp. J.

ORDER
PER CURIAM.
John Haidul appeals from the trial court's judgment and sentence after a jury found him guilty of first degree robbery. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).